Opinion issued March 31, 2020




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-20-00254-CV
                            ———————————
    IN RE SINGH SOLUTIONS LLC, D/B/A/ CROSBY RV PARK, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator, Singh Solutions LLC, filed a petition for writ of mandamus initially

requesting that we compel the trial court to rule on relator’s motion for summary

judgment.1 Relator subsequently amended the petition, requesting that we compel




1
      The underlying case is Kristina and Robert Mayfield v. Singh Solutions LLC, d/b/a/
      Crosby RV Park, cause number 2019-26102, pending in the 129th District Court of
      Harris County, Texas, the Honorable Michael Gomez presiding.
the trial court to produce certain Child Protective Services records that were

submitted for in camera review. We deny the petition.

                                 PER CURIAM

Panel consists of Justices Kelly, Landau and Countiss.




                                        2